DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/09/2020 which amended claims 1 and 7 and cancelled claims 6 and 14. Claims 1-5, 7-13 and 15-17 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an unnecessary light receiving surface that is provided at a position irradiated by unnecessary light inside said dust-proof case; and unnecessary light heat-dissipating fins that are provided outside said dust-proof case that is a position that receives cooling airflow realized by said heat-dissipation fan and that are connected with said unnecessary light-receiving surface by way of heat pipes.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an unnecessary light receiving surface that is provided at a position irradiated by unnecessary light inside said dust-proof case; and unnecessary light heat-dissipating fins that are provided outside said dust-proof case that is a position that receives cooling airflow realized by said heat-dissipation fan and that are connected with said unnecessary light-receiving surface by way of heat pipes. 
These limitations in combination with the other limitations of claim 15 renders the claim non-obvious over the prior art of record.
Momose (US 2008/0055563) discloses a projection display device (Figure 1; Projector 1) comprising:
a light source (Figure 9; Light Source Device 41);
a dust-proof case (Figures 8 and 9; Optical Component Casing 46; Paragraph [0236]) that includes an optical component (Figure 9; Reflection Mirror 424), an internal circulation fan (Figures 10, 12 and 13; Circulation Fan 82) and heat-receiving fins (Figure 20; Fin Members 8511), said optical component (Figure 9; Reflection Mirror 424) being configured to form an optical path including light that is emitted from said light source (see Figure 9; Light Source Device 41; wherein reflection mirror 424 reflects illumination light emitted from light source device 41);
heat dissipating fins (Figures 20 and 21; Plate-Shaped Fin Members 8531 and Fin Members 9411) that are connected by heat pipes (see Figure 21; wherein plate-shaped fin members 8531 and fin members 9411 are connected via second heat-conducting member 942); and

said heat-dissipating fins (Figures 20 and 21; Plate-Shaped Fin Members 8531 and Fin Members 9411) and said heat-receiving fins (Figure 20; Fin Members 8511) are both substantially rectangular parallelepipeds in shape (see Figure 20), and each have a first surface (see Figures 19 and 20; wherein the first surface of the fin members 8511 and plate shaped fin members 8531 is the top surface thereof and wherein the plate-shaped fin members 8531 and fin members 8511 both are rectangular in shape and not cuboid and thus one of ordinary skill in the art would recognize that they both implicitly include first and second surfaces whose area is less than that of the first surface) and a second surface whose area is less than the first surface (Figures 19 and 20; wherein the second surface of the plate shaped fin members 8531 is the surface which first heat conducting member 852 connects to and the second surface of fin members 8511 is also the surface which first heat conducting member 852 connects to);
said first surface and said second surface of said heat-receiving fins (Figure 20; Fin Members 8511) face a space that is provided in dust-proof case (see Figures 4-6);
said internal circulation fan (Figure 12; Circulation Fan 82) supplies airflow to said first surface and second surface of said heat-receiving fins (see Figures 12, 17 and Paragraph [0175]; wherein it is disclosed that the circulation fan 82 circulates the air through the loop first air-circulation path from the flow-path C1 to the flow-paths C2, C3, the flow-paths C4, C5, the space Ar1, the flow-path C6 and back to the flow-path C1; 
said heat-dissipation fan (Figure 7; Cooling Fan 854) supplies airflow to said second surface of said heat-dissipating fins (see Figure 7 and Paragraph [0189]; wherein it is disclosed that the cooling fan 854 is driven under the control of the control board 6 to inhale the air within the exterior casing 2 and discharge the air to the first heat-radiating member 853).
Momose does not expressly disclose that the heat-dissipation fan is directly attached to the heat dissipating fins, further comprising: an unnecessary light receiving surface that is provided at a position irradiated by unnecessary light inside said dust-proof case; and unnecessary light heat-dissipating fins that are provided outside said dust-proof case that is a position that receives cooling airflow realized by said heat-dissipation fan and that are connected with said unnecessary light-receiving surface by way of heat pipes.
The dependent claims, claims 2-5, 7-13 and 16-17, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 15 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882